Order, Supreme Court, New York County (William Davis, J.), entered on or about May 31, 1995, which denied defendants’ motions for summary judgment dismissing the complaint, unanimously af*508firmed, without costs, and without prejudice to a further motion after discovery is complete.
In an action for personal injuries allegedly sustained when plaintiff fell while entering the premises owned by defendant Olympia and York, Inc. and cleaned by defendant Shepard Industries, Inc., the IAS Court properly denied defendants’ motions for summary judgment. Plaintiffs have only submitted an affidavit containing a hearsay statement allegedly made by a security guard, no longer employed at the premises, indicating notice of the condition. While hearsay evidence, otherwise excludable at trial, may be considered to deny a motion for summary judgment, it is apparent that notice, either actual or constructive, must be proven through admissible evidence. A deposition of defendant Olympia and York requested the last known address of the security guard. The information requested has not been given nor has the executed deposition been returned. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.